Filed 8/18/14 In re Allison P. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re ALLISON P., a Person Coming
Under the Juvenile Court Law.
                                                                     B253515
LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. DK00210)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARLENE G.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Los Angeles County, Robert
S. Draper, Judge. Affirmed.
         Lori Siegel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and Navid Nakhjavani, Deputy County Counsel, for Plaintiff and
Respondent.
         Marlene G., mother of Allison P. (Mother), appeals the juvenile court’s
jurisdictional and dispositional orders. The court asserted jurisdiction over Allison
pursuant to Welfare and Institutions Code section 300, subdivision (c).1 Mother
contends substantial evidence does not support the court’s finding that the child
was suffering serious emotional damage or at risk of suffering serious emotional
damage or its finding that she coached the child to falsely accuse her stepmother of
physical abuse. Mother further contends that the court abused its discretion in
terminating jurisdiction under section 364 without providing family reunification
services. We conclude substantial evidence supported the court’s findings and that
the court did not abuse its discretion in terminating jurisdiction and issuing an exit
order.


                 FACTUAL AND PROCEDURAL BACKGROUND
         A. Detention
         Per a family court order, Allison resided with Father and her stepmother
Ashley, and had visitation with Mother on weekends. One weekend in July 2013,
when Allison was five, Mother took her to a police station, where the girl reported
that Ashley had hit her on the thigh with a closed fist. There was bruising on the
girl’s outer thigh, but it did not appear to be the result of having been punched.
The officers called the Department of Children and Family Services (DCFS).
         Allison told the caseworker that Mother wanted to obtain custody of her and
that Mother had advised her to tell the officers “that Ashley hit me.” The girl
initially told the caseworker that Ashley hit her with a closed fist and that she was
“scared” of Ashley. As the interview continued, however, Allison stated she was
not afraid of Ashley, but was “sometimes” afraid of Mother. By the end of the

1
         Undesignated statutory references are to the Welfare and Institutions Code.

                                              2
interview, Allison said to the caseworker, and to a police officer who was present,
that “my mommy tells me . . . [‘don’t get close to Ashley . . . she is evil’]
. . . Ashley [doesn’t hit me] . . . [but my mommy tells me that she does.]”
(Translated from Spanish.) Ashley further stated that the bruising on her leg was
from having been bitten by a young male relative.2 Ashley was later taken to a
hospital to be interviewed, and told the nurse practitioner that although Mother told
her to say Ashley hit her, she had actually been bitten by her young uncle. She
denied physical abuse by any parent.
      Mother told the caseworker that Father had been physically abusive when
they were together. She said that she was afraid Father and Ashley would
“murder” Allison. She denied coaching Allison, but said she would cooperate with
DCFS only if the girl was returned to her.
      When Father and Ashley arrived at the police station, Allison did not appear
to be afraid of either of them. Father admitted he and Mother had been involved in
domestic altercations and had used drugs when they were together, years earlier.
Since they were apart, Mother had been arrested and deported after sustaining a
burglary conviction. Father denied any abuse in his current relationship or any
current drug use.3
      Regarding Allison, Father stated that she “started changing” in April 2013,
when she began having visits with Mother. When Allison returned from visits
with Mother, she behaved aggressively and had begun to steal. Father was
attempting to obtain counseling services for her and had scheduled an intake
appointment for the following Monday. Ashley denied having hit Allison and said
she had a positive relationship with her stepdaughter.

2
       Allison said “cousin,” but the boy in question was elsewhere described as the six-
year-old child of her paternal grandmother and was, therefore, her uncle.
3
      Both Father and Mother submitted to on demand drug tests, which were negative.

                                            3
         Further investigation revealed that Mother had taken Allison to the police
station to make a similar report in April 2013. According to the report, the girl
stated that one month earlier, Ashley had hit her with a tube of some type, but
“could not give further detail.” Mother reported there had been a small bruise near
her pubic bone, but a female police officer who examined the child did not see it.
Mother said she had been afraid to report the incident because of her immigration
status. The caseworker told her she should report abuse in a more timely fashion,
but not “any bruise or scratch.” Father and Ashley were interviewed in connection
with this report, denied the allegation, and stated that Mother had been attempting
to regain custody of Allison and was encouraging the girl to make false
accusations.
         The caseworker concluded that the parents’ custody battle and Mother’s
coaching was causing the child emotional distress. She learned that Allison’s
teacher had expressed concern about the “emotional splitting” that Allison had
been experiencing.4 She attempted to discuss voluntary services, but Mother was
angry and uncooperative. At the July 31, 2013 detention hearing, the court found a
prima facie case for detaining Allison from Mother and released the girl to Father’s
care.5


         B. Jurisdiction
         Re-interviewed for the jurisdictional report, Father stated that when Mother
returned after being deported, she told him she wanted Allison back in her care and

4
        Allison later stated that Mother had fought with Ashley at school, “screaming
really loud [at] Ashley.”
5
        Mother also has an infant daughter, who lives with her, and a year-old son, who
lives with his maternal grandmother. The daughter’s alleged father was incarcerated and
his release date was unknown. The boy’s father’s whereabouts were unknown. Neither
child was detained, and neither is a subject of this appeal.

                                            4
also wanted the $400 per month Father previously provided. Father stated that
Allison’s March 2013 injury was attributable to tripping over his weights or falling
while riding her bicycle. He believed the more recent injury happened when she
was visiting her paternal grandmother and playing with the grandmother’s young
son. Ashley was interviewed and attributed Allison’s injuries to the same causes
identified by Father. Father said Allison had begun to steal and lie and that she
cried a lot. Ashley stated the girl cried for 20 minutes after visits with Mother but
could not articulate why. The girl told Ashley that Mother told her not to pay
attention to Father or Ashley, and that Ashley was going to jail. Ashley also
believed Mother complained about financial problems to the girl.
      Mother was re-interviewed and again denied coaching Allison. Mother
reiterated that Father had used drugs when they were together, and said he had
forced drugs on her.
      Allison repeated that she had been bitten by her young uncle. She said that
when she told Mother, Mother accused her of lying and said that Ashley had hit
her. Allison repeated that Mother told her to “say things” about Ashley. She said
she wanted to continue to live with Father and Ashley. At the time of the
jurisdictional report, Allison was receiving individual counseling and school-based
therapy.
      At the December 2013 jurisdictional hearing, counsel for DCFS and counsel
for Allison urged the court to sustain the petition and assume jurisdiction over the
child under section 300, subdivision (c). The court noted Allison’s repeated
statements that “Mother has consistently coached her to lie; [and] that [Mother]
called her a liar when she wouldn’t lie about the events.” The court found true that
Mother “placed [Allison] in a detrimental and endangering situation and
emotionally abused the child by attempting to force [her] to make false allegations
of being physically abused in [Father’s] home by [Ashley],” and that Mother’s
                                          5
“relentless pressure on the child to give false and misleading statements of the
physical abuse of the child by [Ashley] resulted in the child exhibiting emotional
distress requiring psychological therapeutic intervention” and “place[d] the child at
substantial risk of suffering serious emotional damage as evidenced by severe
anxiety, and depression.”
      At the hearing, the court explained its finding that Mother engaged in the
alleged behavior by observing that Allison had consistently said she had been
coached to lie by Mother. The court further explained that although Allison was
not “presently exhibiting extreme emotional distress or psychological problems,”
she was exhibiting “plenty of symptoms” to indicate she would exhibit such
problems in the future if Mother’s conduct continued.
      Turning to disposition, the court concluded that continued assertion of
jurisdiction was not necessary. The minor’s counsel argued that jurisdiction
should continue so Allison and her parents could receive therapy. Mother’s
counsel also argued in favor of continued jurisdiction. The court stated: “Well, if
the child is already enrolled in individual counseling, I’m not really sure what
counseling the parents can go through that would assist in the problem.” The court
terminated jurisdiction and issued an exit order limiting Mother to monitored
visits. Mother appealed.


                                   DISCUSSION
      A. Jurisdiction
      “‘The petitioner in a dependency proceeding must prove by a preponderance
of the evidence that the child who is the subject of a petition comes under the
juvenile court’s jurisdiction.’” (In re Brison C. (2000) 81 Cal.App.4th 1373, 1379,
quoting In re Amy M. (1991) 232 Cal.App.3d 849, 859.) On appeal from a
jurisdictional order, “we must uphold the court’s findings unless, after reviewing
                                          6
the entire record and resolving all conflicts in favor of the respondent and drawing
all reasonable inferences in support of the judgment, we determine there is no
substantial evidence to support the findings.” (In re Veronica G. (2007) 157
Cal.App.4th 179, 185.)
      Here, the court’s jurisdictional finding was under section 300, subdivision
(c), which states that a child who comes within the following description is within
the jurisdiction of the juvenile court and may be adjudged a dependent: “The child
is suffering serious emotional damage, or is at substantial risk of suffering serious
emotional damage, evidenced by severe anxiety, depression, withdrawal, or
untoward aggressive behavior toward self or others, as a result of the conduct of
the parent or guardian . . . .” To prove that a child comes within the statutory
definition of a dependent child under section 300, subdivision (c), DCFS bears the
burden of establishing the following three elements: (1) serious emotional damage
as evidenced by severe anxiety, depression, withdrawal or untoward aggressive
behavior or a substantial risk of severe emotional harm if jurisdiction is not
assumed; (2) offending parental conduct; and (3) causation. (See In re Alexander
K. (1993) 14 Cal.App.4th 549, 557.)
      The court concluded that Allison was not yet suffering serious emotional
damage, but was at substantial risk of suffering such damage as the result of
Mother’s behavior. The finding was supported by substantial evidence. Ashley
and Father reported that Allison cried for lengthy periods after visits with Mother,
indicating severe anxiety or depression. Father also reported that she had begun
behaving aggressively and stealing. Her teacher had also observed that Allison
was experiencing “emotional splitting.” Father was so alarmed by the child’s
current mental and emotional state that he had scheduled an intake appointment for
counseling services prior to DCFS’s involvement. By the date of the jurisdictional
hearing, Allison was in therapy and seeing a school counselor. On this record, the
                                          7
court could reasonably find that the requirements of subdivision (c) of section 300
had been met.
      Mother alternatively contends that the evidence was not clear that she
coached Allison to make false accusations against Ashley. “We review a cold
record and, unlike a trial court, have no opportunity to observe the appearance and
demeanor of the witnesses.” (In re Sheila B. (1993) 19 Cal.App.4th 187, 199.)
Accordingly, “we must defer to the trial court’s factual assessments.” (In re Luke
M. (2003) 107 Cal.App.4th 1412, 1427.) “When an appellate court reviews a
sufficiency of the evidence challenge, we may look only at whether there is any
evidence, contradicted or uncontradicted, which would support the trier of fact’s
conclusion. We must resolve all conflicts in favor of the court’s determination,
and indulge all legitimate inferences to uphold the court’s order. Additionally, we
may not substitute our deductions for those of the trier of fact.” (In re John V.
(1992) 5 Cal.App.4th 1201, 1212.) Allison told the caseworker, a police officer,
and a hospital worker that she had been coached by Mother to make false
accusations. Father reported that Mother had a motive to encourage Allison to
make false accusations so she could regain custody and the financial benefits that
followed. Although Mother disputed these facts, the evidence was sufficient to
support the court’s finding.


      B. Disposition
      After finding that a child is a person described in section 300 and therefore
the proper subject of dependency jurisdiction, the court must determine “the proper
disposition to be made of the child.” (§ 358, subd. (a).) Section 364 governs
situations such as the present one, in which “an order is made placing a child under
the supervision of the juvenile court pursuant to Section 300 and . . . the child is
not removed from the physical custody of his or her parent or guardian . . . .”
                                           8
(§ 364, subd. (a).) After a finding that grounds exist to support assertion of
jurisdiction but that detention from the custodial parent is not required, a juvenile
court has discretion under section 364 to provide reunification services to either or
both parents -- or it may “bypass the provision of services and terminate
jurisdiction.” (In re Gabriel L. (2009) 172 Cal.App.4th 644, 650-651; see also In
re Pedro Z. (2010) 190 Cal.App.4th 12, 20.)6 The court has “broad discretion” to
determine which of these options would “serve the child’s best interests” (In re
Gabriel L., supra, at p. 652) after considering “the totality of the child’s
circumstances.” (In re Alexandria M. (2007) 156 Cal.App.4th 1088, 1095.) “The
reviewing court will not reverse the court’s order in the absence of a clear abuse of
discretion. [Citation.]” (In re Gabriel L., supra, 172 Cal.App.4th at p. 652.)
       The juvenile court concluded that because Allison was already enrolled in
ongoing therapy, there was no reason to continue jurisdiction. Mother contends
the parents would have benefitted from programs such as Parents Beyond Conflict,
parenting classes, or conjoint therapy to assist them with conflicts over parenting
issues. Assertion of jurisdiction was not based on conflicts between Mother and
Father over parenting issues or Allison’s inability to adjust to the divorce, but on
Mother’s deliberate misbehavior in coaching Allison to falsely accuse Ashley so
she could regain custody and obtain financial benefits. Mother did not need
therapy to realize that her behavior was wrong. The court was not required to
resolve all the family’s problems, but only the conduct that led to assertion of



6
        “When the juvenile court terminates its jurisdiction over a dependent child, section
362.4 authorizes it to make custody and visitation orders that will be transferred to an
existing family court file . . . .” (In re Roger S. (1992) 4 Cal.App.4th 25, 30.) “‘Such
orders become part of any family court proceeding concerning the same child and will
remain in effect until they are terminated or modified by the family court. [Citation.]’”
(In re T.H. (2010) 190 Cal.App.4th 1119, 1123.)

                                             9
jurisdiction. By placing primary custody with Father and limiting Mother to
monitored visitation, the court’s jurisdictional concerns were addressed.


                                   DISPOSITION
      The jurisdictional and dispositional orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                MANELLA, J.


We concur:




WILLHITE, Acting P. J.




EDMON, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                           10